Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 10/13/2021 have been entered. Claims 4, 12 and 14 have been cancelled.
Claim 17 and 18 are new.
Clams 1-3, 5-11, 13 and 15-18 are pending.
Response to Amendments and Arguments
New rejection of claim 17 under 35 U.S.C. 112(b) is introduced. See the flowing rejection section.
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues (summarized from pg. 11):
WILLIAMSON does not disclose that the request comprises a second identifier of the third party's destination device and a second identifier of the user’s source device corresponding to an identifier of the user’s source device from which the third party’s destination device has received an access information message informing if it is authorized to obtain data on location of the user’s source device.
Examiner response:
Examiner notes that the specifications clearly recites: [the first and second identifiers of the user's source device are a telephone number associated with a user's source device and the first and second identifiers of the third party's destination device are a telephone number associated with the third party's destination device]. See par. the second identifier of the user's source device corresponds to the first identifier of the user's source device, transmitted by the user's source device to the server].
Therefore, the first and second identifier of the user’s source device are interpreted to be the same (identical), and the feature of ”a second identifier of the user’s source device corresponding to an identifier of the user’s source device from which the third party’s destination device has received an access information message informing if it is authorized to obtain data on location of the user’s source device” is interpreted to mean the first and second identifiers of user’s source device are the same. Similarly, the first and second identifiers of the third party's destination device are interpreted to be the same (identical). See ¶ 0119 of the published patent application [If the first identifier of the third party's destination device and a second identifier of the third party's destination device correspond, for example if they are identical or if they are associated with the same person, it means that the third party's destination device, i.e. the smartphone SMPH, is authorized to receive data on location of the user's source device, i.e. the watch W1].
Accordingly, Williamson reads on said feature as explained in the prior Office action. For example, see Williamson, ¶ 0104, the location-information server can also verify that the location-sharing mobile device 502 has established location-sharing relationship with the identified friends, etc.; and ¶¶ 0120-121, the location-information server 610 receives location-information-requests for location information from the registered location-sharing mobile devices 602. The location-information server 610 identifies the requesting and targeted mobile devices for the location-information-requests and verifies the location-sharing authorization and settings for the requesting and targeted mobile devices, etc.).

Applicant argues (see pg.11):
Furthermore, WILLIAMSON does not disclose analyzing the first identifier of the third party’s destination device stored in the table of correspondence, and the second identifier of the third party’s destination device received from the user’s device source.
Examiner response:
Examiner notes that Williamson clearly disclose in ¶¶ 0120-121: the location-information server 610 receives location-information-requests for location information from the registered location-sharing mobile devices 602. The location-information server 610 identifies the requesting and targeted mobile devices for the location-information-requests and verifies the location-sharing authorization and settings for the requesting and targeted mobile devices, etc.). Here analyzing and verifying include the same processes.

Applicant further argues (summarized from pgs. 11-13):
ZHOU discloses a server receiving an identifier of a third party’s destination device being configured to execute an application and transmitting to the third party’s destination device, a message comprising an authentication code to be entered in the application. However, ZHOU does not disclose the other features of claim 1 (and OF the other independent claims), etc.

Examiner response:
Examiner notes that ZHOU is a secondary reference which provides specific solution to authenticate a user of a mobile deice when the user attempts to use an application. ZHOU clearly teaches the authentication may be performed by the using an identifier of the user’s mobile device, e, g,., telephone number, which can be used to send an authentication code to the mobile device, as fully explained in the prior Office action and in the flowing rejection section. All other features of the claim are disclosed by the primary reference.

Applicant further argues (summarized from pg. 13):
Concerning claims 10 and 15, WILLIAMSON does not disclose that user’s source device transmits the data on its location, to the remote server, once it has transmitted an access information message authorizing access to its location data to at least one third party’s destination device. It may be noted that the user’s source device transmitting directly a second identifier of the user’s source device and the access information message, is not only a “matter of engineering variation” with respect of transmitting an identifier to the destination device through a remote server. Indeed, according to the present patent application, a first identifier of the user’s source device is transmitted to the server and the second identifier of the user’s source device is transmitted to the third party’s destination device directly, etc.
Examiner response:
Examiner notes that the purpose of said transmission is to notify the user of the third party device that location information of the user’s source device can be obtained 
Rejections of the claims are therefore maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 17 recites the limitation [T]he method for managing according to claim 1, wherein, by using a dynamic link carried by the access information request, the companion application is opened, etc.”  There is insufficient antecedent basis for this “access information request” in the claim or base claim1.  The specification indicates that the access information message (transmitted from the user's source device to the third party's destination device) comprises a dynamic link, configured to open a dedicated application if it is installed on the third party's destination device or, if not, to propose that the third party's destination device should download the dedicated application.  See par. 0050 in the published patent application. However, base claim 1 does not recite any such access information message or access information request.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1, 9, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 2010/0325194 A1), hereinafter (“Williamson”), in view of Zhou, et al. (US 2018/0176221 A1), hereinafter (“Zhou”).


Williamson discloses method for managing the sharing of data on location between a user's source device and at least one third party's destination device (par. 0063; fig.8 and associated text), the method comprising the following implemented in a server (fig.5A, location information server; par. 0063):
receiving, from the user's source device, a first identifier of the user's source device, a first identifier of the third party's destination device and an authorization message indicating whether the third party's destination device is authorized to obtain data on location of the user's source device (pars. 0063-0064, a user of a location-aware mobile device (e.g., mobile device 100) can share his or her location with users of other location-aware mobile devices through a location-information server. A group of users (e.g., at least a pair of users) can sign up for a location-sharing service, and notify the location-information server of their willingness to share locations with one another, etc., each location-aware mobile device can be associated with a user through an identifier (e.g., a cellular phone number, an email address, a user ID, etc.); figs.2B-2F and pars. 0073-0076,  the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, etc., the user can proceed to add friends into a list of location-sharing friends by invoking user interface element 226. The user can also proceed to go to the dedicated location-sharing application by invoking user interface element 228; par. 0089, a user interface for inviting a friend to establish a location-sharing relationship can be displayed. The user can enter an email address or identifier of the friend by which the location information server can identify that friend. The location information server can then send a request to that friend. If that friend accepts the request for location-sharing, then a location-sharing relationship is established between the user and the friend. The friend's name and location information can then be added to the friend list, etc.; further see par. 0121),
 building or updating of a table of correspondence associating the first identifier of the user's source device with the first identifier of the third party's destination device (fig.6 and par. 0121, The location-information server 610 receives location-information-requests for location information from the registered location-sharing mobile devices 602. The location-information server 610 identifies the requesting and targeted mobile devices for the location-information-requests and verifies the location-sharing authorization and settings for the requesting and targeted mobile devices); 
receiving of data on location of the user's source device (par. 0068, The location-sharing mobile devices can determine their respective locations and submit updates of their respective locations to the location-information server. The location-information server can maintain a database of the submitted location information and can provide the location information of a mobile device to the friend devices of the mobile device),
receiving, from the third party's destination device, a request for transmitting data on location of the user's source device, the request comprising [the] a second identifier of the third party's destination device and a second identifier of the user's source device corresponding to an identifier of the user's source device from which the third party's destination device has received an access information message, said access information message informing the third party's destination device if the third party's destination device is authorized to obtain data on location of the user's source device (fig.5 and pars. a selected location-sharing friend, etc., the location-sharing mobile device 502 sends a location-information-request to the location information server 504 for location information of one or more friend devices, etc., when the location information server 504 receives the location-information-request from the location-sharing mobile device 502, it can retrieve the requested location information from the location information database and return the requested location information to the location-sharing mobile device 502 in response, therefore the request must include identifiers as recited in order to retrieve corresponding  location of a specific friend and to provide a response to the requesting device),
determine, by using the second identifier of the user's source device and the table of correspondence, whether the first and second identifiers of the third party's destination device correspond, said determining comprising, on the basis of the second identifier of the user's device source received, analyzing the first identifier of the third party's destination device stored in the table of correspondence if the third party's destination device is authorized to receive data on location of the user's source device, and the second identifier of the third party's destination device received (par. 0104, The location-information server can also verify that the location-sharing mobile device 502 has established location-sharing relationship with the identified friends, and that those identified friends are not currently hiding their current locations from the location-sharing mobile device 502, etc.; pars. 0120-0121, The location-information server 610 receives location-information-requests for location information from the registered location-sharing identifies the requesting and targeted mobile devices for the location-information-requests and verifies the location-sharing authorization and settings for the requesting and targeted mobile devices, etc.), and
 transmitting the data on location of the user's source device to the third party's destination device, in response to the request, when the first and second identifiers of the third party's destination device correspond (par. 0121, If the authorization check is verified, the location provider 612 can retrieve the stored location for the targeted mobile device (e.g., 602b) in the location information database 616 and provide the retrieved location information to the requesting mobile device).
Williamson does not expressly teach the limitations “, receiving from a companion device dedicated to the sharing of location data and being executed by the third party’s destination device, a second identifier of the third party’s destination device, the second identifier of the third party’s destination device being configured to execute the companion application, transmitting to the third party’s destination device , a message comprising an authentication code to be entered in the companion application”.
However, Zhou teaches methods and systems for verifying a user Login using contact information of the user (Title; abstract), wherein Zhou specifically teaches: With reference to FIG. 5A, in some embodiments, the server system (e.g., account server system 140, FIGS. 1 and 3) receives (510) a request from a first device (e.g., a user device 102 shown in FIGS. 1-2) to authenticate a user of the first device with a third-party application (e.g., a third-party application module 224, FIG. 2) using contact information of the user. The contact information may be provided to the third-party application by the to enter a phone number for logging into the third-party application on the first device. The third-party application on the first device may then operate to send the request to the account server system 140 over, e.g., network 130. In some embodiments, the contact information is a telephone number of the user, although embodiments are not limited thereto, and in other examples, the contact information may be an email address; after the server system 140 receives the request from the first device, the server system 140 may generate (e.g., by using authentication code generator 360, FIG. 3) a first authentication code to be sent to the contact information of the user. The first authentication code may, for example, be a randomly generated sequence of text, numbers, and/or symbols, or any other manner of code that may be received and entered by the user at a device (e.g., one of the user devices 102, FIGS. 1-2) associated with the contact information. Additionally, in some embodiments, the server system 140 may store (e.g., in authentication code database 330) the first authentication code in correlation with the request; After generating the first authentication code, the server system 140 may generate a message to be sent to the contact information. For example, in some embodiments, server system 140 may generate a Short Message Service ("SMS") message (e.g., using SMS generator 370, FIG. 3). This message may include the first authentication code, etc., the user may thus receive the message (e.g., SMS message) including the first authentication code on a user device 102 associated with the contact information (e.g., the user's phone number). At this time, the user may enter the first authentication code on the first device. For example, the user may enter the first authentication code into the third-party application, etc. (see fig.5 and associated text in pars. 0064-0070).


Claim 9
The claim represent the server recited in, and performing, the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Williamson in view of Zhou further discloses a server comprising a processor and memory as recited (see Williamson, fig.5A, location information server; par. 0175, the computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other).

Claim 16
Williamson as modified further teaches [T]he method for managing according to claim 1, wherein the second identifier of the third party's destination device comprised in the request is received from the companion application dedicated to the sharing of location data, the companion application being executed by the third party's destination device. (Williamson, par. 0103, application that displays the location-information of the one or more location-sharing friends, etc.; map application, etc., dedicated location-

Claim 18
Williamson in view of Zhou further teaches [T]he method for managing according to claim 1, wherein the first identifier of the third party's destination device is associated with a code in the table of correspondence, said code indicating whether the third party's destination device is authorized or not authorized to receive data on location of the user's source device. (Williamson, figs.4C/D and pars. 0091-0092, a user can choose to hide from some of the location-sharing friends in the friend list. When a user chooses to hide from a location-sharing friend, the location-sharing friend no longer receives location information of the user. The list of location-sharing friends can be split into two groups, a first group 440 of location-sharing friends who can see the user's current location on their devices, and a second group 442 of location-sharing friends who cannot see the user's current location on their devices, i.e. associating a user identifier with a code comprising hiding/no hiding for example, as shown in figs. 4C/D).

Claim 13
Williamson discloses a third party's destination device configured to access data on location of a user's source device, the third party's destination device comprising a 
receive, from the user's source device, an identifier of the user's source device, called a second identifier of the user's source device, and an access information message informing the third party's destination device if the third party's destination device is authorized to obtain data on location of the user's source device (pars. 0063-0064, a user of a location-aware mobile device (e.g., mobile device 100) can share his or her location with users of other location-aware mobile devices through a location-information server. A group of users (e.g., at least a pair of users) can sign up for a location-sharing service, and notify the location-information server of their willingness to share locations with one another, etc., each location-aware mobile device can be associated with a user through an identifier (e.g., a cellular phone number, an email address, a user ID, etc.); figs.2B-2F and pars. 0073-0076,  the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, etc., The user can proceed to add friends into a list of location-sharing friends by invoking user interface element 226. The user can also proceed to go to the dedicated location-sharing application by invoking user interface element 228; par. 0089, a user interface for inviting a friend to establish a location-sharing relationship can be displayed. The user can enter an email address or identifier of the friend by which the location information server can identify that friend. The location information server can then send a request to that friend. If that friend accepts the request for location-sharing, then a location-sharing relationship is established between the user and the friend. The friend's name and location information can then be added to the friend list, etc.),
transmit, to a remote server, a request for transmission of data on location of the user's source device, the request comprising the second identifier of the user's source device and the second identifier of the third party's destination device, the second identifier of the user's source device corresponding to an identifier of the user's source device from which the third party's destination device has received the access information message, (fig.5 and pars. 0103-0104, the location-sharing mobile device 502 sends a location-information-request to the location information server 504 for location information of one or more friend devices, etc.; also see par. 0119, If the first identifier of the third party's destination device and a second identifier of the third party's destination device correspond, for example if they are identical or if they are associated with the same person, it means that the third party's destination device, i.e. the smartphone SMPH, is authorized to receive data on location of the user's source device, i.e. the watch W1.), and 
receive, from the server, the data on location of the user's source device, in response to the request for transmission of location data on the user's source device (fig.5 and pars. 0103-0104, when the location information server 504 receives the location-information-request from the location-sharing mobile device 502, it can retrieve the requested location information from the location information database and return the requested location information to the location-sharing mobile device 502 in response, etc., The location-information server can also verify that the location-sharing mobile device 502 has established location-sharing relationship with the identified friends, and that 
Williamson does not expressly teach the limitations “ transmit, to a remote server, via  a companion device dedicated to the sharing of location data and being executed by the third party’s destination device, an identifier of the third party’s destination device, called a second identifier of the third party’s destination device, the second identifier of the third party’s destination device,  the second identifier of the third party’s destination device being configured to execute the companion application, receive, from the remote server, a message comprising an authentication code to be entered in the companion application; enter the authentication code in the companion application”.
However, Zhou teaches methods and systems for verifying a user Login using contact information of the user (Title; abstract), wherein Zhou specifically teaches: With reference to FIG. 5A, in some embodiments, the server system (e.g., account server system 140, FIGS. 1 and 3) receives (510) a request from a first device (e.g., a user device 102 shown in FIGS. 1-2) to authenticate a user of the first device with a third-party application (e.g., a third-party application module 224, FIG. 2) using contact information of the user. The contact information may be provided to the third-party application by the user on the first device. For example, the user may be prompted to enter a phone number 
.

3.	Claims 7-8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson.

Claim 10
Williamson discloses a user’s source device configured to share location data with at least one third party's destination device, the user's source device comprising; a processor operationally coupled with a memory (fig.1; par. 0063, location-aware mobile device (e.g., mobile device 100), fig. 12, processor 1204 and memory 1206), and configured to 
select a first identifier of the at least one third party's destination device from amongst a set of identifiers of destination devices stored in the user's source device (par. 0054, The location-sharing application provides the functionalities associated with signing up for a location-sharing service, selecting other users (e.g., friends and/or contacts of the user) with whom that the user wishes to share location, and managing various aspects of location-sharing of the mobile device 100; also see par. 0094, the address card can be invoked from the address book application on the mobile device. Alternatively, the address card can be invoked from the address bar shown on the map in FIG. 3A. 
 transmit, to a remote server, a first identifier of the user's source device, the first identifier of the at least one third party's destination device and a message of authorization indicating whether the at least one third party's destination device is authorized to obtain data on location of the user's source device (pars. 0063-0064, a user of a location-aware mobile device (e.g., mobile device 100) can share his or her location with users of other location-aware mobile devices through a location-information server. A group of users (e.g., at least a pair of users) can sign up for a location-sharing service, and notify the location-information server of their willingness to share locations with one another, etc., each location-aware mobile device can be associated with a user through an identifier (e.g., a cellular phone number, an email address, a user ID, etc.); figs.2B-2F and pars. 0073-0076,  the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, etc., The user can proceed to add friends into a list of location-sharing friends by invoking user interface element 226. The user can also proceed to go to the dedicated location-sharing application by invoking user interface element 228; par. 0089, a user interface for inviting a friend to establish a location-sharing relationship can be displayed. The user can enter an email address or identifier of the friend by which the location information server can identify that friend. The location information server can then send a request to that friend. 
 transmit [directly], to the at least  third party's destination device, a second identifier of the user's source device, corresponding to the first identifier of the user's source device, and an access information message informing it if the third party's destination device is authorized to obtain data on location of the user's source device, the second identifier of the user's source device corresponding to an identifier of the user's source device from which the third party's destination device has received the access information message (par. 0104, The location-information server can also verify that the location-sharing mobile device 502 has established location-sharing relationship with the identified friends, and that those identified friends are not currently hiding their current locations from the location-sharing mobile device 502; par. 0089, The user can enter an email address or identifier of the friend by which the location information server can identify that friend. The location information server can then send a request to that friend. If that friend accepts the request for location-sharing, then a location-sharing relationship is established between the user and the friend. The friend's name and location information can then be added to the friend list; also see par. 0119, If the first identifier of the third party's destination device and a second identifier of the third party's destination device correspond, for example if they are identical or if they are associated with the same person, it means that the third party's destination device, i.e. the smartphone SMPH, is authorized to receive data on location of the user's source device, i.e. the watch W1), and 

	Williamson discloses the user can enter an email address or identifier of the friend by which the location information server can identify that friend. The location information server can then send a request to that friend. If that friend accepts the request for location-sharing, then a location-sharing relationship is established between the user and the friend. The friend's name and location information can then be added to the friend list (see par. 0089). That is, the server of Williamson informs, on behalf of the user’s source device, the third party’s destination device of the user’s source device location sharing request in order to obtain a consent for mutual location sharing. In other words, the same request by the user’s source device maybe used by the server to associate the user’s source device and the third party’s destination device in its database and further to inform and request consent from the third party’s destination device.
 Williamson does not expressly teach the transmission from the user’s source device to the third party’s destination device is directly, s recited in the claim. 
However, sending said request directly to the third party’s destination device is considered a matter of engineering variation in order to meet the system requirements. For example, Williamson teaches said transmission is performed via the server, and thereby the same request of location sharing from the user’s source device maybe used 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to modify the location sharing process of Williamson by using direct communication between the source and destination devices  for establishing association between the devices for different location sharing requirements and/or implementing some or all of the functions of the location server in a 

Claim 7
Williamson further teaches [T]he user's source device according to claim 10, wherein the access information message and the authorization message indicate that the third party's destination device is authorized to obtain data on location of the user's source device (figs.2B-2F and pars. 0073-0076,  the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, etc., the user can proceed to add friends into a list of location-sharing friends by invoking user interface element 226. The user can also proceed to go to the dedicated location-sharing application by invoking user interface element 228; par. 0089, a user interface for inviting a friend to establish a location-sharing relationship can be displayed. The user can enter an email address or identifier of the friend by which the location information server can identify that friend. The location information server can then send a request to that friend. If that friend accepts the request for location-sharing, then a location-sharing relationship is established between the user and the friend. The friend's name and location information can then be added to the friend list, etc.).



Williamson further teaches [T]he user's source device according to claim 10, wherein the access information message and the authorization message indicate that the third party's destination device is not authorized to obtain data on location of the user's source device (figs.2B-2F and pars. 0073-0076,  the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, etc., the user can proceed to add friends into a list of location-sharing friends by invoking user interface element 226. The user can also proceed to go to the dedicated location-sharing application by invoking user interface element 228; par. 0089, a user interface for inviting a friend to establish a location-sharing relationship can be displayed. The user can enter an email address or identifier of the friend by which the location information server can identify that friend. The location information server can then send a request to that friend. If that friend accepts the request for location-sharing, then a location-sharing relationship is established between the user and the friend. The friend's name and location information can then be added to the friend list, etc.).

Claim 15
The claim represents implementation of the method in claim 10 in a processor executed instructions stored in an associate memory. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 10 above. Williamson further discloses a location aware mobile device comprising a processor and memory as recited (se fig.12, processor 1204 and associated memory 1206).
s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Zhou and further in view of Harding, et al. (US 2017/0215031 A1), hereinafter (“Harding”), or Russo, et al. (US 2020/0058039 A1), hereinafter (“Russo”).

Claim 2
Williamson in view of Zhou appears to teach [T]he method for managing according to claim 1, also comprising receiving a duration of validity applicable to the data on location of the user's source device. (Williamson, par. 0073, the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, i.e. implicitly indicate providing the location while turned ON; also see Williamson, par. 0139, the one or more criteria may specify a time period when no location-update-requests should be sent to the second client device, so no stored location would be considered stale during this time period regardless of the age of the information).
Further, indicating a duration of validity applicable to the location data of the user’s source device, as recited in the claim, is obvious in view of the teachings of Harding or Russo. In particular, Harding teaches methods, devices, and other techniques for sharing navigation data among computing devices, wherein Harding specifically teaches each vehicle 302a, 302b may maintain a registry of devices co-located within the corresponding vehicle 302a, 302b. Requests from the devices to share navigation data can be checked against the registry to verify that the requestor device is located in the same vehicle as the device or system that is being requested to share its navigation data, etc., the 
Russo also teaches method for measuring, using one or more processors, an aggregate amount of real-time location information available for a particular public place, wherein Russo specifically teaches a mobile device 360 provides information to a raw location database 340, which further provides information to computing system 310. Computing system 310 includes one or more components, such as processors and memory, etc., the raw location data received at the database 340 from the mobile device 360 includes only information authorized by a user of the mobile device. For example, the user may adjust settings on the mobile device to allow or disallow providing information such as geographic coordinates or other location based information. Moreover, privacy protections are provided for any user data transmitted by the mobile device, including, for example, anonymization of personally identifiable information, aggregation of data, filtering of sensitive information, encryption, hashing or filtering of sensitive information to remove personal attributes, time limitations on storage of information, or limitations on 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the location sharing process of Williamson by adding step for indicating time limitations for location sharing and/or deletion of the location information after the time limitation, as taught by Harding or Russo, so as to enable the user to control provision of the location information and thereby protect the privacy of the user based on the user preferences, as suggested by Harding or Russo above.  

Claim 3
Williamson as modified further teaches [T]he method for managing according to claim 2, further comprising: activation of a timeout having a value equal to the duration of validity, the storage in memory of the data on location of the user's source device during the timeout, the elimination of the stored location data stored after expiry of the timeout (Williamson, par. 0139, the one or more criteria may specify a time period when no location-update-requests should be sent to the second client device, so no stored location would be considered stale during this time period regardless of the age of the information; Harding, par. 0071, The registry or particular entries in the registry may expire, for example, after a defined amount of time and/or upon the occurrence of defined events (e.g., the conclusion of a trip, arrival at a destination of a route). Therefore, passengers may not be granted a continuous authorization to receive a driver's navigation data. Instead, the right may be limited for the duration of a trip, or for a particular number of .

5.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Harding, et al. (US 2017/0215031 A1), hereinafter (“Harding”), or Russo, et al. (US 2020/0058039 A1), hereinafter (“Russo”).

Claim 5
Williamson appears to teach [T]he user's source device according to claim 10, the processor being further configured to transmit, to the remote server, a duration of validity applicable to the data on location of the user's source device (par. 0073, the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, i.e. implicitly indicate providing the location while turned ON; also see par. 0139, the one or more criteria may specify a time period when no location-update-requests should be sent to the second client device, so no stored location would be considered stale during this time period regardless of the age of the information).
Further, indicating a duration of validity applicable to the location data of the user’s source device, as recited in the claim, is obvious in view of the teachings of Harding or Russo. In particular, Harding teaches methods, devices, and other techniques for sharing navigation data among computing devices, wherein Harding specifically teaches each vehicle 302a, 302b may maintain a registry of devices co-located within the corresponding 
Russo also teaches method for measuring, using one or more processors, an aggregate amount of real-time location information available for a particular public place, wherein Russo specifically teaches a mobile device 360 provides information to a raw location database 340, which further provides information to computing system 310. Computing system 310 includes one or more components, such as processors and memory, etc., the raw location data received at the database 340 from the mobile device 360 includes only information authorized by a user of the mobile device. For example, the user may adjust settings on the mobile device to allow or disallow providing information such as geographic coordinates or other location based information. Moreover, privacy protections are provided for any user data transmitted by the mobile device, including, for 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the location sharing process of Williamson by adding step for indicating time limitations for location sharing and/or deletion of the location information after the time limitation, as taught by Harding or Russo, so as to enable the user to control provision of the location information and thereby protect the privacy of the user based on the user preferences, as suggested by Harding or Russo above.  

Claim 6
Williamson as modified further teaches [T]he user's source device according to claim 5, wherein the duration of validity is preliminarily configured and stored in a memory of the user's source device (Williamson, par. 0139, the one or more criteria may specify a time period when no location-update-requests should be sent to the second client device, so no stored location would be considered stale during this time period regardless of the age of the information; Harding, par. 0071, The registry or particular entries in the registry may expire, for example, after a defined amount of time and/or upon the occurrence of defined events (e.g., the conclusion of a trip, arrival at a destination of a route). Therefore, passengers may not be granted a continuous authorization to receive .

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Walsh et al. (US 201/70295173 A1), hereinafter (“Walsh”).

Williamson further teaches the user's source device according to claim 10, furthermore comprising: a geolocation device, a communications device (par. 0059, the mobile device 100 may include circuitry and sensors for supporting a location determining capability, such as that provided by the global positioning system (GPS) or other positioning systems (e.g., systems using Wi-Fi access points, television signals, cellular grids, Uniform Resource Locators (URLs)); figs. 11-12 and par. 0161, Communication functions can be facilitated through one or more wireless communication subsystems 1224, which can include radio frequency receivers and transmitters; etc.; par. 0168, GPS/Navigation instructions 1268 to facilitate GPS and navigation-related processes and instructions). 
Williamson further teaches the mobile device 100 can be, for example, a handheld computer, a personal digital assistant (PDA), a cellular telephone, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, a media player, a navigation device, an email device, a game console, or a combination of any two or more of these data processing devices or other data processing devices (par. 0045).

However, implementing functions of a user’s mobile device in a watch, or other appropriate wearable communication/computing device, is obvious because it is known in the art. In particular, Walsh discloses a user device that may include one or more sensors and may include an accelerometer 109, which may be configured to measure a rate of acceleration associated with movements made by the first user 101 and/or the second user device 106. In certain embodiments, accelerometer 109 may be utilized to obtain acceleration and movement measurements that may be utilized to determine the first user's 101 movement signature. The second user device 106 may also include gyroscopes (i.e. to measure orientation), GPS devices (i.e. to determine location), motion sensors, temperature sensors, proximity sensors (i.e. to determine proximity to other devices in the system 100, to a particular location, and/or to the first user 101), light sensors, acoustic sensors, tilt sensors, and/or other sensors as well. In certain embodiments, the second user device 106 may be a wearable device, a computer, a laptop, a set-top-box, a tablet device, a phablet, a server, a mobile device, a smartphone, a smart watch, and/or any other type of computing device (see fig.1 and pars. 0019-0020).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to implement the functions of the user’s mobile device of Williamson in a smart watch, for example, so as to easy and constant wearing and access thereof, for example.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Zhou, as applied to claim 1, and further in view of Rathod (US 2014/0129942 A1).

	Williamson in view of Zhou does not expressly disclose [T]he method for managing according to claim 1, wherein, by using a dynamic link carried by the access information request, the companion application is opened if the companion application is installed in the third party's destination device or, if not, the downloading of the companion application is proposed to the third party's destination device.
However, Rathod teaches method of presenting and accessing visual, video, stream media or multimedia actions and activities feeds, wherein Rathod specifically teaches: User can create and update one or more categories lists of identified active links which are controlled by user and exist in and manage by social network based on user selection, uploaded by user, , etc.,  sender can search, select, identify and manually attach or auto attach one or more active links with said action item(s) or response of action item(s), wherein said one or more attached active links enables receivers and/or responders to provide one or more responses & actions, communicate, collaborate, answer, share, search, workflow, take one or more actions, transact, e-commerce, social networking and participating activities of sender of message, etc. (par. 0025). Rathod further teaches  presenting suggested relevant, contextual or filtered Activity or Action or Status or Log item to users which are prepared (attaching active links) by central unit and/or one or more connected or related or selected or matched users and/or external domains, web sites, applications, services & devices regarding To-do something, participate in particular one or more activities, take one or more actions, provide user services, provide user generated contents, advertise something, install particular applications, join particular groups or networks, etc. (par. 0114).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to include provisions for adding active links in message communicated between the user’s source device and the third party destination device and or a server linking the two devices, as taught by Rathod, so as to enable  users to dynamically access action item specific functionalities including any types of application, service, accessing, processing functionalities, take one or more actions on action item, communicate, collaborate, participate with sender, provide services & responses, workflow, etc., as suggested by Rathod (see par. 0009).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641